PER CURIAM
Defendant pled guilty to three counts of delivery of a controlled substance. ORS 475.992. His criminal history and the crime seriousness placed him in grid block 4-G, which carries a presumptive probation sentence. The sentencing court imposed a dispositional and upward departure of 12 months on count I, 4 months on count II and 4 months on count III, all to run consecutively. Defendant appeals, contending that the court failed to find substantial and compelling reasons to support the departure. We remand for resentencing.
In Statev. Wilson, 111 Or App 147, 151, 826 P2d 1010 (1992), we held:
“[W]e review the explanation of why the circumstances are so exceptional that imposition of the presumptive sentence would not accomplish the purposes of the guidelines. If the explanation does not demonstrate that, we must remand for resentencing. ORS 138.222(5).”
We review only the sentencing court’s factual basis and reasons for the departure, not the decision whether to depart. Here, the sentencing court simply acknowledged that it had listened to the arguments from both sides and then adopted the state’s recommendation. We are not able to review the court’s reasons for departure on this record. OAR 253-08-001.
Convictions affirmed; remanded for resentencing.